DETAILED ACTION
This Office Action is in response to the filing of an amendment on 2/24/2021. As per the amendment, claims 16 and 27 have been amended, claims 1, 3-5, 9-12, 23, and 28-29 have been cancelled, and no claims have been added. Thus claims 16-22 and 24-27 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:
Line 11 recites the language “first pump connected.” Examiner suggests changing to read --a first pump connected-- in order to improve the readability of the claim.
Line 14 recites the language “second pump connected.” Examiner suggests changing to read --a second pump connected-- in order to improve the readability of the claim.
Line 21 recites the language “pressure detecting system.” Examiner suggests changing to read --a pressure detecting system-- in order to improve the readability of the claim.
Line 33 recites the language “third pump connected.” Examiner suggests changing to read --a third pump connected-- in order to improve the readability of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Baran (EP 0692273) in view of Merilainen et al. (US Pat. 6,315,739) in view of Heller (US Pat. 4,567,882) and further in view of Mazela et al. (US Pat. 8,701,658).
Regarding claim 16, Baran discloses a system specifically arranged to deliver a medicament comprising a pulmonary surfactant to spontaneously breathing pre-term neonate patients (the tube of Baran delivers a liquid medicine (see Col. 3 lines 4-7), and it thus capable of delivering a pulmonary surfactant to a spontaneously breathing per-term neonate, since this is functional language only, and the Baran device would be capable of doing so. Baran further makes mention of changing the size of the device for use on smaller patients, such as infants and children, as seen in Col. 8 lines 15-34; see also Col. 14 lines 20-25 where the device can be used on spontaneously breathing, non-intubated patients), comprising: a catheter specifically adapted to have a distal end thereof provided in the retro-pharyngeal region of the spontaneously breathing pre-term neonate patient (endotracheal tube 10 in Fig. 1, and nebulization catheter 20 in Fig. 3, wherein they reach up to the spontaneously breathing pre-term neonate patient’s trachea; see Col. 7 lines 22-24, and wherein the catheter is capable of reaching the retro-pharyngeal region of a patient as a practitioner would be capable of 
Baran discloses a third channel that includes a pressure sensor (see sensing lumen 996 in Figs. 58-59 with pressure transducer sensor 1004). Baran lacks that the third channel that conveys a flow of aqueous solution in the retro-pharyngeal region of the throat of the spontaneously breathing pre-term neonate patient, with a third pump to create the flow, and the pressure sensor measuring a value indicative of pressure on the flow of the water solution. 
However, Merilainen teaches an apparatus for measuring intratracheal pressure of an intubated patient, where a channel (tubing 9 and 9A in Figs. 1 and 3) conveys a flow of water (see Col. 4 lines 23-29 where the tubing 9 and 9A in Figs. 1 and 3 is a saline-filled lumen) driven by a pump (elevated pouch, see Col. 4 lines 27-29 and Col. 4 lines 45-52 and Col. 4 lines 64-67) with a pressure sensor (a pressure sensor within pressure monitoring unit 12 in Fig. 1; see also 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensing conduit of Baran to be a saline filled lumen with a pump (elevated pouch) as taught by Merilainen, as the modification is a simple substitution of one known tracheal pressure measuring means (pressure transducer sensor of Baran) for another tracheal pressure measuring means (saline filled lumen of Merilainen) to obtain a predictable result of measuring pressure inside a trachea during intubation, while having the added benefit of keeping the tracheal mucosa humid (Merilainen; Col. 4 lines 50-52) as the continuous flow from the pump prevents mucous from blocking the tube (Merilainen; Col. 4 lines 60-67).
In the alternative interpretation that the modified Baran device is not specifically for a pre-term neonate patient, then Heller teaches catheters which are used for premature infants, and would thus need to be sized and shaped to fit a smaller patient (see lines 4-6 of the abstract, and Col. 1 lines 10-50 which discuss the known use of catheter tubes that are sized for use in premature infants).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the modified Baran catheter to be for premature infants as taught by Heller, as it would be a matter of design choice for a person to choose to make a device smaller in size in order to accommodate a smaller sized patient. See also MPEP 2144.04(IV)(A).

However, Mazela teaches a similar respiratory device used for delivering pulmonary surfactant to infants, where the pulmonary surfactant delivered can be poractant alfa (see Col. 8 lines 14-26). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament delivered by the modified Baran device to be the pulmonary surfactant poractant alfa as taught by Mazela, as it would allow for the device to deliver a medicament known for treating respiratory distress syndrome (RDS) and other pulmonary conditions (Mazela; see Col. 8 lines 14-26), while using a known and commercially available pulmonary surfactant.
Regarding claim 17, the modified Baran device has a third channel that is axially offset and spaced apart from the at least first channel and the at least second channel (Baran; see Fig. 58 where the sensing lumen 996 is spaced from the other channels, and axially offset from the central axis defined by central lumen 988). 
The modified Baran device does not explicitly have wherein the third channel is outside of the catheter, axially offset and spaced apart from the at least first channel and the at least second channel. 
However, Baran further has an embodiment of the endotracheal delivery tube where a separate sensing catheter (see separate catheter 972 and sensor 968 in Fig. 57) is an alternative embodiment of a pressure sensing configuration (see Col. 44 lines 10-20) where the third channel (separate catheter 972) is located axially offset and spaced apart from the first and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing lumen of the modified Baran device to be a third channel located separate from the first and second channels as taught by Baran, as it would be a simple substitution of one configuration of a sensing lumen for another, while yielding the predictable result of still being able to sense pressure.
Regarding claim 18, the modified Baran device has everything as claimed, including a second channel with a plurality of channels arranged around the first channel (Baran; plurality of lumens 992 around central lumen 988 in Fig. 58).
Regarding claim 19, the modified Baran device has everything as claimed, including a cross section of the plurality of channels decreasing towards the second end of the channels (Baran; see Col. 18 lines 17-32, where a tapered end can be used to provide smaller orifice cross sections towards the second end).
Regarding claim 20, the modified Baran device has everything, including the catheter being made of a flexible plastic material (Baran; see Col. 10 lines 10-11, where a plastic catheter would have to have some degree of flexibility by virtue of being made of plastic).
Regarding claim 21, the modified Baran device has everything as claimed, including a second channel including a plurality of channels arranged around the first channel and wherein the third channel is one of the channels arranged around the first channel (plurality of lumens 
Regarding claim 22, the modified Baran device has everything as claimed, including an external cross section of the third channel being equal to or less than 2.5mm (see Col. 4 lines 10-13 of Merilainen).
Regarding claim 24, the modified Baran device has everything, including the pressurized gas including air (Baran; see Col. 29 lines 50-52).
Regarding claim 27, the modified Baran device has everything as claimed, including the output flow for the first pump is 9-18 ml/H (Baran; Col. 13 lines 15-24 where the drug, which is the liquid medicament delivered by the first pump means, has a rate of .005 to 1 ml/min), and an output flow for the second pump is less than 1 L/min (Baran; Col. 13 lines 15-24 where the aerosol blows gas at a rate of .1 L/min).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Baran in view of Merilainen et al. in view of Heller and in view of Mazela et al. as applied to claim 16 above, and further evidenced by Kreck (US Pub. 2013/0030411).
Regarding claim 25, the modified Baran device has everything as claimed, including a water solution including a physiological saline aqueous solution (Merilainen; see Col. 3 lines 16-17 and Col. 4 lines 27-29, where it is known that a saline solution that is used for physiological purposes is an isometric saline which is a .9% solution w/v sodium chloride, as evidenced by Kreck et al. in [0262] lines 1-11 where it is inherently known that a saline solution that is used for physiological purposes is a .9% solution w/v sodium chloride solution) buffered at a physiological pH (as per applicant’s specification, page 20 the last 5 lines, “buffered at a .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Baran in view of Merilainen in view of Heller and in view of Mazela et al. as applied to claim 16 above, and further in view of Baker et al. (US Pub. 2011/0282268).
Regarding claim 26, the modified Baran device has everything as claimed, including the catheter adapted to provide the plurality of particles for the atomized medicament having a droplet median diameter of between 20-100 microns (Baran; see Col. 13 lines 30-40 where the particle size can be brought to up to 10 microns or larger, also see Col. 13 lines 45-55 where the particle size is again said to be greater than 5 microns. It would have been obvious to one of ordinary skill in the art to modify the particle size of greater than 5 or 10 microns to instead be between 20-100 microns as it would be a matter of routine optimization to slightly change the particle size to affect drug delivery rates (Baran; Col. 13 lines 45-55). Further, the Applicant’s range appears to lack criticality. See MPEP 2144.05(I) and 2144.05(II)).
In the alternative that the modified Baran device does not have an explicit teaching of a median droplet diameter of 20-100 microns, then it is taught by Baker.
Baker teaches a similar device for delivering an aerosol into a patient, where a median droplet diameter is between 20-100 microns (see [0057] lines 1-12 where droplet diameter for entraining droplets into a gas ranges from .5 to 200 microns, with a more specific range of 3 to 60 microns).
. 
Response to Arguments
Applicant’s arguments with respect to claims 16-22 and 24-27 filed 2/24/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, the newly applied Mazela reference teaches the use of poractant alfa as a pulmonary surfactant.
In response to applicant's argument on page 7-8 of the arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, the Applicant is arguing that the modification of the pressure transducer of Baran to be a pressure measuring saline lumen as taught by Merilainen is not a simple substitution that would obtain a predictable result. This argument is not well taken. Both Baran and Merilainen disclose measuring pressure within the trachea of a patient, and merely use different pressure measuring systems to achieve this goal. Merilainen teaches a separate pressure measuring system that is known in 
Applicant argues on pages 8 of the arguments that Baran has the pressure measuring as an additional feature, while the Merilainen reference focuses on the pressure measuring system. As the Merilainen reference is analogous art, both in the same field of endeavor of tracheal respiratory devices, as well as solving the same problem of measuring pressure in the trachea of the patient, it is understood that one of ordinary skill in the art would modify Baran with the teachings of Merilainen. 
Lastly, Applicant argues on page 8 of the arguments that Merilainen is directed to an intubated patient, and thus one of ordinary skill in the art would not look to Merilainen for devices that are delivering medicament to spontaneously breathing patients. As stated in the above paragraph, Merilainen is understood to be analogous art. Analogous art does not need to be exactly the same as the Applicant’s invention in order to provide relevant teachings. Rather, there are more similarities between the Merilainen device than there are differences, and one of ordinary skill in the art would be appropriate in looking at all manner of intubation devices 
Thus, for the reasons above, the rejections in the previous Office Action hold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785